Citation Nr: 0630278	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-27 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to a higher initial rating for cervical 
strain, currently rated as 10 percent disabling. 

5.  Entitlement to a higher initial rating for degenerative 
disc disease at L5-S1, lumbosacral spine (lower back 
disorder), currently rated as 10 percent disabling. 

6.  Entitlement to a higher initial rating for degenerative 
changes, right ankle, currently rated as 10 percent 
disabling. 

7.  Entitlement to a higher initial rating for degenerative 
changes, left ankle, currently rated as 10 percent disabling.

8.  Entitlement to a higher initial rating for residuals of a 
left knee injury, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968, and from March 1991 to September 1991.  The veteran 
served on inactive duty for over 22 years from October 1968 
to March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  A current right knee disorder is not shown.  

2.  Current bilateral hearing loss and tinnitus are not 
shown.  

3.  Muscle spasms in the lower back were noted in treatment 
reports from Dr. Henry M. Dittert; however, there was no 
evidence of severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

4.  Clinical findings involving the lower back did not show 
incapacitating episodes during the claims period and forward 
flexion was greater than 40 degrees. 

5.  Clinical findings involving the cervical spine showed 
normal, or near normal range of motion, except at right 
lateral rotation.

6.  Range of motion testing from bilateral ankle evaluations 
show normal or complete range of dorsiflexion and plantar 
flexion of the left and right ankles

7.  Clinical findings involving the left knee show limitation 
of flexion to 110 with pain and no limitation of extension.       


CONCLUSIONS OF LAW

1.  Right knee disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1154(b), 1153, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
154(b), 1153, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1154(b), 
1153, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).

4.  The criteria for an initial rating of 20 percent, but no 
higher, for a service-connected degenerative disc disease at 
L5-S1, lumbosacral spine, have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to September 
23, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).

5.  The criteria for an initial rating in excess of 10 
percent, but no higher, for a service-connected cervical 
strain, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (prior to September 23, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

6.  The criteria for an initial rating in excess of 10 
percent for service-connected degenerative changes, right 
ankle, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§  4.71a, 4.118, 
Diagnostic Codes 5010, 5271 (2006).

7.  The criteria for an initial rating in excess of 10 
percent for service-connected degenerative changes, left 
ankle, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§  4.71a, 4.118, 
Diagnostic Codes 5010, 5271 (2006).

8.  The criteria for an initial rating in excess of 10 
percent for service-connected residuals of a left knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§  4.71a, 4.118, 
Diagnostic Codes 5260, 5261, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the veteran received VCAA notification 
in April 2001, prior to his initial unfavorable agency 
decision dated in March 2002.  However, the April 2001 VCAA 
notification was not proper as it failed to address the 
fourth element noted above.  However, upon review, the Board 
finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO issued a corrected notification letter dated in 
January 2004 that properly provided notice of both his 
service connection and increased rating claims.  The January 
2004 letter met all four elements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter provided the veteran 
with a summary of the evidence, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession.  The veteran was also 
provided notice of applicable laws and regulations, and a 
discussion of the facts of the case, and the basis for the 
increased rating denials in a March 2005 statement of the 
case (SOC) and for all issues on appeal in a March 2006 
supplemental statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter did 
include adequate notice of an effective date for the 
increased evaluation claims on appeal.  As none of the 
service connection claims are granted in this case, notice as 
to increase rating claims or effective date claims involving 
right knee, bilateral hearing loss, and tinnitus are moot.  
The Board further notes that the veteran has not otherwise 
raised or appealed any issue involving earlier effective date 
for his increased evaluation claims before the Board.  The 
Board will not further comment on any potential effective 
date claim as it does not have jurisdiction over such claims 
at this time.   
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

The claims file includes service medical records, service 
records, private medical records, VA medical records, 
including numerous VA examination reports through July 2005, 
and statements from the veteran and his representative.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.






II.  Service Connection

The veteran contends that he has a right knee disorder, 
bilateral hearing loss, and tinnitus that are all directly 
related to service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's service records show that he served in combat 
in Vietnam and was awarded a Combat Medical Badge (CMB) and 
Purple Heart.  Combat experience is well documented in the 
service records.

In the case of a combat veteran, VA will accept as sufficient 
proof of service connection of any disease or injury, alleged 
to have been incurred in or aggravated by service, 
satisfactory lay or other evidence of service occurrence or 
aggravation if consistent with the facts and circumstances or 
hardships of service even if there is no official record of 
such occurrence and shall resolve every reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West Supp. 
2005).  However, the presumption afforded under 38 U.S.C.A. § 
1154(b) addresses only the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and does not address the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Thus, this provision 
does not presumptively establish service connection for a 
combat veteran; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade 
v. West, 11 Vet. App. 302 (1998).

Right Knee Disorder

Post-service medical evaluations do not show a current right 
knee disorder, or diagnosis involving the right knee.  A 
February 2004 VA examination report notes that the veteran 
reported performing over 50 jumps as a paratrooper in 
service.  The veteran relates experiencing multiple twisted 
knees, and in general, repetitive trauma to the knees during 
those episodes.  Objective evaluation shows full range of 
motion in the right knee with normal stability.  In fact, no 
abnormalities are noted in the right knee.  X-ray findings of 
the right knee are also normal.  The diagnosis from the 
February 2004 examination report is right knee, history of 
strain, but no current disease found.  VA examination report 
dated in July 2005 also did not show any current right knee 
disorder.  Moreover, VA medical records through January 2006 
also show no current right knee disorder. 

In summary, the evidence demonstrates prior complaints of 
right knee problems in service as a result of repetitive 
trauma from jumping; however, the record does not demonstrate 
a current disability for the right knee.  The Board 
recognizes the veteran's combat experiences and parachuting 
during service, and does not question that the veteran 
injured his right knee in service.  Nevertheless, as noted 
previously, 38 U.S.C.A. § 1154(b) does not presumptively 
establish service connection for a combat veteran without 
evidence demonstrating a current diagnosed chronic 
disability.  Without a current disability, the claims must be 
denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  In 
this case, even if the Board assumes that the veteran injured 
his right knee in service, he must have a current diagnosis 
in order to be service-connected.  Service-connection is not 
granted for prior disorders that resolved, but only for a 
current, chronic disability.  Id.  As there is no current 
disorder involving his right knee, whether the veteran 
injured his right knee in service is not determinative.      

Bilateral Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Upon review, it does not appear that the veteran meets the 
statutory requirements for current impaired hearing in either 
ear.  The veteran was afforded three VA audiological 
examinations during the claims period: December 2001, July 
2002, and February 2004.  

The February 2004 VA audiological evaluation revealed that 
the average pure tone threshold was 28 for both ears.  Speech 
audiometry revealed speech recognition ability of 100 percent 
for both ears.  Audiological findings from the December 2001 
and July 2002 VA evaluations showed similar results.  
However, the findings demonstrated that the veteran did not 
meet the criteria for current impaired hearing in either ear 
for VA compensation purposes.  38 C.F.R. § 3.385 (2006).   

The Board recognizes that the December 2001 VA audiological 
evaluation showed speech recognition ability at 96 percent 
for both ears, which is lower than the 100 percent noted in 
the July 2002 and February 2004 VA audiological evaluations.  
Nevertheless, the veteran still does not meet the criteria 
for current impaired hearing in either ear for VA 
compensation purposes.  Id.   

For the tinnitus claim, the VA audiological evaluations dated 
in December 2001, July 2002, and February 2004 did not show a 
current diagnosis of tinnitus.  In the December 2001 report, 
the veteran reported frequent ringing sound in both ears that 
occurred one to two times a week and lasted for several 
hours.  The examiner acknowledged that the veteran's history 
of noise exposure consisted of artillery, aircraft, and 
gunfire from work as a combat medic, rifle team, and 
maintenance while in service.  However, the examiner made no 
diagnosis of tinnitus. 

In the July 2002 VA audiological report, the examiner also 
indicated that the veteran complained of ringing sounds in 
both ears occurring one to two times a week.  Following 
evaluation, the examiner stated that there were no reports of 
tinnitus found in the veteran's claims file and that the 
frequency of ringing in both ears of only one to two times a 
week is often normal "head noise."  The examiner opined 
that the veteran's symptoms were not considered true 
tinnitus.

The question of a tinnitus diagnosis was also addressed in 
the February 2004 VA audiological report.  The examiner noted 
that the veteran reported tinnitus two to three times a week 
for an unknown duration.  After evaluation, the examiner 
opined that the non-constant tinnitus that was not present 
during military service was not felt to be a result of the 
noise exposure he experienced during his military career.  

Upon review, the Board finds the three VA audiological 
opinions summarized above to be competent medical evidence 
which are supported by the record and reasoned analysis.  The 
opinions are based upon examination of the veteran, 
diagnostic testing, review of the medical records, and the 
veteran's history.  The December 2001 and July 2002 found no 
diagnosis of tinnitus.  The February 2004 examiner found non-
constant tinnitus, which is not recurrent.  

In summary, the fact of noise exposure is assumed by the 
Board.  However, of the three VA audiological opinions in the 
record, two audiological examiners found no diagnosis of 
tinnitus and one examiner found non-recurrent tinnitus that 
was not related to service.  Therefore, as the preponderance 
of the evidence is against the claim, service connection for 
tinnitus is denied.       

Conclusion

Other than the veteran's contentions, the record contains no 
competent evidence contradicting the three VA audiological 
opinions or the VA examinations dated in February 2004 and 
July 2005 involving the right knee.. The veteran is competent 
as a layperson to report that on which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
In short, competent medical evidence demonstrates no 
diagnosis involving the right knee, no bilateral hearing loss 
for VA compensation purposes, and no medical opinion that 
tinnitus is related to service.  

The Board recognizes the veteran's significant contributions 
during his honorable service.  However, in this case, the 
preponderance of the evidence is against a finding of service 
connection for right knee disorder, bilateral hearing loss, 
and tinnitus.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the claims are denied.

III. Increased Ratings

The veteran and his representative assert that his service-
connected cervical strain, lower back disorder, bilateral 
ankle disorder, and residuals of a left knee warrant higher 
initial ratings.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

As the claims on appear are for a greater original ratings 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2006).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Lower Back Disorder 

The RO originally rated the veteran's service-connected lower 
back disorder as 10 percent disabling by the RO under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  

Before analyzing the claim, the Board notes that multiple 
revisions were made to the Schedule for Rating Disabilities 
for intervertebral disc syndrome and cervical spine 
disorders.  Effective September 23, 2002, the criteria for 
adjudicating intervertebral disc syndrome was revised.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293).  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome and 
cervical strain, were revised and published in the Federal 
Register.  See 66 Fed. Reg. 51454-51458 (Sep. 26, 2003) (now 
codified as amended at 38 C.F.R. § 4.71(a), Diagnostic Codes 
5235 to 5243).  The Board notes that effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

The Board will apply both the old criteria of the VA Schedule 
for Rating Disabilities and the current regulations in order 
to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7- 2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  It was further held that pursuant to 38 
U.S.C.A. § 7104, the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence which pre- dates or post-dates a 
pertinent change to VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation. Thus, the 
rule that the veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Old Criteria for Lower Back Disorder

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation. 
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation. Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation. Incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria includes Diagnostic Codes 5292 and 5295.  
Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (effective prior to September 26, 2003).  Under 
Diagnostic Code 5295, lumbosacral strain, a 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Applying the old criteria to the evidence dated prior to 
September 26, 2003, there is no evidence of moderate 
recurring attacks of intervetebral disc syndrome to warrant a 
higher rating under Diagnostic Code 5293.  No neurological 
findings were noted in either the January 2002 or May 2003 VA 
examination reports, other than a CT scan showing evidence of 
disc bulging at L5-S1, which may or may not have impinged 
upon the S1 nerve root.  Moreover, there was no evidence of 
an incapacitating episodes prior to September 2003 to warrant 
a 20 percent or higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  However, applying the pertinent 
evidence to other diagnostic codes under the old spine rating 
criteria, the Board finds that objective evidence 
demonstrates that a 20 percent rating is warranted under 
Diagnostic Code 5295.   

For the criteria under Diagnostic code 5295, the Board notes 
that there are differing objective medical findings involving 
muscle spasm.  Treatment reports from Dr. Henry M. Dittert 
indicated findings of lower back pain in March 1998 with 
diffuse muscle spasm in the lower back at L4-L5.  There was 
also finding of lower back pain with tenderness in the lower 
back areas to palpation in the lower paralumbar muscles in a 
May 2001 clinical note.  In contrast, there were no findings 
of muscle spasms in either the January 2002 or May 2003 VA 
examination reports.  The May 2003 VA examiner also found 
that forward flexion of the lower back was limited to 45 
degrees with subjective evidence of pain on motion flexion of 
45 degrees.  

As muscle spasm was noted on two separate clinical 
evaluations, the Board finds that a 20 percent rating is 
warranted under Diagnostic Code 5295 for back disorder.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) (effective prior 
to September 26, 2003).  However, there is no objective 
findings from any of the above evaluations showing severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As noted above, 
neurological evaluations in the January 2002 and May 2003 VA 
examinations were normal.  Coordination and sensory 
evaluation was normal in both examinations.  In short, no 
medical evidence dated prior to September 26, 2003 shows 
symptoms consistent with the 40 percent criteria.  As such, a 
40 percent evaluation under Diagnostic Code 5295 is not 
warranted.  Therefore, a 20 percent, but no higher, 
evaluation is warranted under Diagnostic Code 5295 prior to 
September 26, 2003.   

A 20 percent rating would also be justified under Diagnostic 
Code 5292.  The May 2003 VA examination report showed 
limitation of forward flexion to 45 degrees with pain at 45 
degrees.  Considering DeLuca factors, this demonstrates 
moderate limitation of motion under Diagnostic Code 5292.  
However, the objective clinical evidence failed to indicate 
severe limitation of motion to warrant a 40 percent rating 
under Diagnostic Code 5292 under the old criteria, even when 
DeLuca factors are considered.  The May 2003 VA examination 
findings of limitation of flexion justified a 20 percent 
rating, however, there was no finding of less than 30 degrees 
flexion in any of the medical evidence dated prior to 
September 2003.  Less than 30 degrees forward flexion would 
demonstrate severe limitation of motion and warrant a 40 
percent evaluation under Diagnostic Code 5292.  According to 
the May 2003 VA examination findings, the veteran had pain-
free range of motion to 45 degrees flexion, 30 degrees 
extension, and full lateral flexion left and right.  These 
findings do not demonstrate severe limitation of motion and 
no other pertinent medical evaluation prior to September 2003 
showed any limitation of motion commiserate with a severe 
rating under Diagnostic Code 5292.        

While the symptomatology would warrant a 20 percent rating 
under either Diagnostic Code 5292 or 5295, the Board cannot 
grant two separate 20 percent ratings.  Pyramiding, the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2006).  As such, only one 
diagnostic code should apply.  Here, the evidence 
demonstrated repeated strains involving the lower back, as 
noted in the veteran's private medical records.  Therefore, 
Diagnostic Code 5295 is the most appropriate code under the 
old criteria to apply the 20 percent rating. 

New Criteria for Lower Back Disorder

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004)). The Board notes that 
60 percent is the maximum evaluation under Diagnostic Code 
5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 
30 percent disability rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent disability rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating.  Unfavorable ankylosis of the entire spine warrants a 
100 percent disability rating.  68 Fed. Reg. 51,456 (2003) 
(now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005)).

Upon review, there is no clinical evidence to support a 
rating in excess of 20 percent under the new criteria.  
38 C.F.R. § 4.71(a), Diagnostic Code 5237 (2005).  Forward 
flexion was greater than 40 degrees in the May 2003 and July 
2005 VA examination reports, even after DeLuca factors are 
considered.   Gait, posture, and balance were all normal on 
evaluations.  Other than a bulging disc noted on CT scan, no 
neurological findings were noted on evaluations.  

As for other diagnostic codes under the new criteria, there 
is no clinical evidence supporting an increased rating under 
Diagnostic Code 5243 for intervertebral disc syndrome.  The 
veteran has not alleged, nor does the evidence show, that he 
has had any incapacitating episodes requiring bed rest as 
prescribed by a physician for treatment of his lower back 
disorder.  38 C.F.R. § 4.71(a), Diagnostic Code 5237 (2006).  

In sum, the veteran's lower back disorder warrants a 20 
percent, but no higher, evaluation under Diagnostic Code 5295 
for the old criteria, and no higher than 20 percent under 
Diagnostic Codes 5237 or 5243 for the new criteria.  

Cervical Spine

Cervical strain is rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 under limitation of 
motion.  Prior to September 26, 2003, slight limitation of 
motion warranted a 10 percent rating under Diagnostic Code 
5290.  A 20 percent rating was warranted for moderate 
limitation of motion and a 30 percent rating was warranted 
for severe limitation of motion. 

Upon review, the only pertinent medical evidence was the 
February 2004 and July 2005 VA examination reports.  In the 
February 2004 VA examination report, range of motion was 
reported as 0 to 40 degrees forward flexion (45 normal), full 
extension and left lateral flexion, 0 to 40 degrees right 
lateral flexion (45 normal), 0 to 75 degrees left lateral 
rotation, and 0 to 60 degrees with pain from 40 to 60 degrees 
for right lateral rotation.  The July 2005 VA examiner found 
full range of motion with only popping noted.  There was no 
evidence of painful motion, spasm, weakness, effusion, or 
tenderness on evaluation.  DeLuca, supra.

In short, the veteran exhibited normal, or near normal range 
of motion, except at right lateral rotation on the February 
2004 examination.  Based on these results, a rating in excess 
of 10 percent is not warranted under the old criteria for 
Diagnostic Code 5290.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003) (effective prior to September 26, 2003).

Applying the pertinent medical evidence to the new criteria, 
a rating in excess of 10 percent is also not warranted.   
Forward flexion of the cervical spine exceeds 30 degrees, 
even with DeLuca factors considered.  While there was slight 
tenderness in the right paravertebrals on February 2004 
evaluation, there was no postural abnormalities, fixed 
deformity, or abnormality of musculature of cervical spine on 
either the February 2004 or July 2005 VA examinations.  X-ray 
findings showed minimal osteophytosis from C5 vertebral body, 
as noted in the February 2004 examination report; however, 
disc spaces remained intact.  In addition, there was no 
evidence of intervertebral disc syndrome based on 
incapacitating episodes.     

Degenerative Changes, Bilateral Ankles 

In a May 2004 rating decision, the RO granted service 
connection for degenerative changes, left and right ankle, 
and assigned a 10 percent rating for each under Diagnostic 
Codes 5003 and 5271. 

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.   

The applicable diagnostic criteria for limited motion of the 
ankle is Diagnostic Code 5271.  Under Diagnostic Code 5271, 
moderate limitation of motion warrants a 10 percent rating.  
Marked limitation of motion warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  Normal ankle 
dorsiflexion is from 0 to 20 degrees and ankle plantar 
flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate 
II. (2006).  

Upon review, the record shows the following two VA 
examination reports that are pertinent to these two issues:  
VA examination reports dated in February 2004 and July 2005.  
Range of motion testing from both evaluations show normal or 
complete range of dorsiflexion and plantar flexion of the 
left and right ankles.  No pain, effusion, weakness, or other 
DeLuca factors were observed during either examination during 
motion testing.  

As for other diagnostic codes, there is no objective evidence 
of ankylosis of either ankle to warrant ratings under 
Diagnostic Codes 5270 or 5273.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5273 (2006).  

Residuals of Left Knee Injury

The veteran was granted service connection for scar, left 
knee, in a March 2002 rating decision, and assigned a 
noncompensable rating under Diagnostic Code 7805.  In an 
August 2003 rating decision, residuals of left knee injury 
was granted and the RO assigned a 10 percent rating under 
Diagnostic Code 5260.  

Under Diagnostic Code 7805, scars are to be rated on 
limitation of function of affected part.  For limitation of 
effected part, the RO assigned a 10 percent rating under 
Diagnostic Code 5260, limitation of flexion.  Diagnostic Code 
5260 assigns a 30 percent rating for flexion limited to 15 
degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  Diagnostic Code 5261 addresses limitation of 
extension of the leg, and assigns a 20 percent rating for 
extension limited to 15 degrees; a 10 percent rating for 
extension limited to 10 degrees, and a noncompensable rating 
for extension limited to 5 degrees.  VA General Counsel held 
that separate ratings under Diagnostic Codes 5260 and 5261 
may be assigned for the same joint. VAOPGCPREC 9-04 (2004).  
The average normal range of motion is 0 to 140 degrees.  38 
C.F.R. § 4.71a, Plate II.

In this case, there is no basis for a higher initial 
evaluation under either Diagnostic Code 5260 or 5261.  VA 
examination reports dated in February 2004, July 2005 show 
normal range of flexion and extension with no objective 
findings of pain, swelling, redness, or other DeLuca factors 
on testing.  While the July 2002 VA examiner found limitation 
of flexion to 110 with pain, this is far short of limitation 
to 30 degrees.  There is no limitation of extension noted on 
any range of motion testing in the record.       

As for other diagnostic codes, there is no evidence of any 
recurrent subluxation or lateral instability of the left knee 
to warrant a separate rating under Diagnostic Code 5257.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  In addition, 
there was no finding of any painful or unstable scarring on 
the left knee to warrant a separate compensable rating under 
Diagnostic Codes 7803 or 7804.    

Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims for entitlement to a higher 
initial ratings for cervical strain, degenerative changes, 
left and right ankles, and residuals of a left knee injury.  
As noted above, the Board also finds that the veteran lower 
back disorder warrants a 20 percent, but no higher, initial 
rating under Diagnostic Codes 5295 and 5243.

The Board recognizes the veteran's outstanding and honorable 
service.  The question of whether the above disorders 
occurred in service is not at issue.  The RO has agreed with 
the veteran that his cervical spine, lower back, left and 
right ankles, and left knee were injured in service and that 
he has current disorders related to such in-service injuries.  
However, the Rating Schedule provides the sole criteria for 
evaluating the disorders and assigning compensation benefits 
from VA.  Based upon that criteria, the evidence involving 
his cervical strain, bilateral ankle disorder, and residuals 
of left knee is not so evenly balanced so as to allow 
application of the benefit- of-the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  

Extraschular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's cervical strain, lower back disorder, 
bilateral ankle disorder, and residuals of a left knee.  In 
that regard, the Board does not find that record reflects 
that the veteran's disorders on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  The Board further notes that the veteran was 
granted individual unemployability (TDIU) benefits in a 
January 2005 rating decision, effective August 25, 2003.  In 
light of the foregoing, the Board finds that it is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for right knee disorder is 
denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to an initial rating of 20 percent, but no 
higher, for degenerative disc disease at L5-S1, lumbosacral 
spine is granted. 

Entitlement to an initial rating in excess of 10 percent for 
cervical strain is denied.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative changes, left ankle, is denied.

Entitlement to an in initial rating in excess of 10 percent 
for degenerative changes, right ankle, is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left knee injury is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


